Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

 HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

 MODERN AUTO SALES, INC., a Florida
 Profit Corporation, and MIAMI GROUP
 REALTY, LLC, a Florida Limited Liability
 Company,

           Defendants.
 _______________________________/

                                    COMPLAINT

 Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
 undersigned counsel, hereby files this complaint and sues MODERN AUTO SALES,
 INC. (“AUTO SALES”), and MIAMI GROUP REALTY, LLC, (“MGR”) (hereinafter,
 collectively referred to as “Defendants”), for declaratory and injunctive relief;
 for discrimination based on disability; and for the resultant attorney's fees,
 expenses, and costs (including, but not limited to, court costs and expert fees),
 pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
 ACT OF 1990," or "ADA") and alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendants’ violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE

                                            1
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 11



 2.     The venue of all events giving rise to this lawsuit is located in BROWARD
 County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
 the United States District Court for the Southern District of Florida, this is the
 designated court for this suit.


 PARTIES
 3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
 Florida.    At the time of Plaintiff’s visit to Modern Auto Sales (“Subject Facility”),
 Plaintiff   suffered   from   a   “qualified   disability”   under   the   ADA,   which
 substantially limits Plaintiff’s major life activities, including but not limited to
 walking, and requires the use of a mobility aid. The Plaintiff personally visited
 Modern Auto Sales, but was denied full and equal access, and full and equal
 enjoyment of the facilities, services, goods, and amenities within Modern Auto
 Sales, which is the subject of this lawsuit. The Subject Facility is a car dealer
 and Plaintiff wanted to look for a vehicle for sale but was unable to due to the
 discriminatory barriers enumerated in Paragraph 15 of this Complaint.


 4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
 advocate of the rights of similarly situated disabled persons and is a “tester” for
 the purpose of asserting his civil rights and monitoring, ensuring and
 determining whether places of public accommodation are in compliance with the
 ADA.


 5.     Defendants, AUTO SALES and MGR are authorized to conduct business and
 are in fact conducting business within the State of Florida. The Subject Facility
 is located at 2200 N. Federal Hwy, Hollywood, FL 33020. Upon information and belief,
 AUTO SALES is the lessee and/or operator of the Real Property and therefore
 held accountable of the violations of the ADA in the Subject Facility which is
 the matter of this suit. Upon information and belief, MGR is the owner and
 lessor of the Real Property where the Subject Facility is located and therefore
 held accountable for the violations of the ADA in the Subject Facility which is

                                            2
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 11



 the matter of this suit.


 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to implement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disability, and this number shall increase as the population continues to
         grow and age;

       ii. historically, society has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public facilities;

       iv.    individuals   with    disabilities   continually     suffer  forms  of
         discrimination,    including:    outright     intentional    exclusion; the
         discriminatory     effects    of     architectural,    transportation,  and
         communication barriers; failure to make modifications to existing
         facilities and practices; exclusionary qualification standards and
         criteria; segregation, and regulation to lesser services, programs,
         benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and

                                         3
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 11



             prejudice denies people with disabilities the opportunity to compete on
             an equal basis and to pursue those opportunities for which this country
             is justifiably famous, and costs the United States billions of dollars in
             unnecessary expenses resulting from dependency and non-productivity.

 9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
 that the purpose of the ADA was to:

         i. provide a clear and comprehensive national mandate for the elimination
           of discrimination against individuals with disabilities;

         ii. provide clear, strong, consistent, enforceable standards addressing
           discrimination against individuals with disabilities; and,

         iii. invoke the sweep of congressional authority, including the power to
           enforce the fourteenth amendment and to regulate commerce, in order to
           address the major areas of discrimination faced on a daily basis by
           people with disabilities.

 10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on the basis of disability with regards
 to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
 accommodations of any place of public accommodation by any person who
 owns, leases (or leases to), or operates a place of public accommodation. Modern
 Auto Sales is a place of public accommodation by the fact it is an establishment
 that provides goods/services to the general public, and therefore, must comply
 with the ADA. The Subject Facility is open to the public, its operations affect
 commerce, and it is a sales establishment. See 42 U.S.C. Sec. 12181 (7) and 28
 C.F.R. 36.104. Therefore, the Subject Facility is a public accommodation that
 must comply with the ADA.


 11.     The Defendants have discriminated, and continue to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advantages
 and/or accommodations at Modern Auto Sales located at 2200 N. Federal Hwy,
 Hollywood, FL 33020, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
 seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.

                                               4
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 11



 §12182(b)(2)(A)(iv).


 12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
 and equal access to the facility and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facility within the next six
 months. The Subject Facility is in close proximity to Plaintiff’s residence and is
 in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
 return to monitor compliance with the ADA. However, Plaintiff is precluded
 from doing so by the Defendants' failure and refusal to provide people with
 disabilities with full and equal access to their facility. Therefore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are in violation of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibility
 guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

 C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

 following specific violations which Plaintiff personally encountered and/or has

 knowledge of:

          a) The parking facility in front of the auto dealer does not provide a compliant

             accessible parking space. 2010 ADA Standards 502.1




                                            5
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 11



          b) The parking facility does not have the minimum number of accessible parking

             spaces required. 2010 ADA Standards 208.2

          c) At time of inspection, in front of business there were several customer parking

             spaces occupied with customer cars and zero (0) accessible parking spaces. One

             (1) accessible parking space with adjacent access aisle is required. 2010 ADA

             Standards 208.2

          d) Where a total of four or fewer parking spaces, including accessible parking

             spaces, are provided on a site, identification of accessible parking spaces are not

             required by DOJ regulations. All other accessible routes and elements at the

             facility must be compliant. 2010 ADA Standards 216.5

          e) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          f) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2010 ADA Standards 502.2

          g) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facilities. Accessible routes must connect

             parking spaces to accessible entrances. 2010 ADA Standards 502.3

          h) Existing facility does not provide a compliant accessible route to the main office

             entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

          i) In front of the building are two stairways leading to the main sales offices. 2010

             ADA Standards 504.1




                                              6
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 11



          j) There is no accessible route via ramp or lift for persons with mobility disabilities

              to gain entrance to the upper landing. 2010 ADA Standards 301.1

          k) The northeast entrance doorway is non-compliant. There is a vertical rise (step) at

              the threshold exceeding the maximum rise allowed. Changes in level of 1/4 inch

              high maximum are permitted to be vertical. 2010 ADA Standards 302.2

          l) There is a vertical change in level (step) leading from the parking lot up to the

              landing in front of the south entrance door. 2010 ADA Standards 301.1

          m) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all

              entrances comply, compliant entrances must be identified by the International

              Symbol of Accessibility. Directional signs that indicate the location of the nearest

              compliant entrance must be provided at entrances that do not comply. 2010 ADA

              Standards 216.6

 16.   Upon information and belief there are other current violations of the ADA
 at Modern Auto Sales. Only upon full inspection can all violations be identified.
 Accordingly, a complete list of violations will require an on-site inspection by
 Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
 Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readily achievable and technically
 feasible. To date, the readily achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendants were required to make the establishment a place of public

                                               7
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 8 of 11



 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendants have failed to comply with this mandate.


 19.   The Plaintiff has been obligated to retain the undersigned counsel for the
 filing and prosecution of this action. Plaintiff is entitled to have its reasonable
 attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
 U.S.C. §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
 grant Plaintiff injunctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facility until the
 requisite modifications are completed.


 REQUEST FOR RELIEF
 WHEREFORE, the Plaintiff demands judgment against the Defendants and
 requests the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendants is in violation of the ADA;


 22.   That this Honorable Court enter an Order requiring Defendants to alter the
 Subject Facility to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Court enter an Order directing the Defendants to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendants to
 undertake and complete corrective procedures to the Subject Facility;


 24.   That this Honorable Court award reasonable attorney's fees, all costs

                                           8
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 9 of 11



 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; and


 25.   That this Honorable Court award such other and further relief as it deems
 necessary, just and proper.

 Dated this December 06, 2019.

 Respectfully submitted by:

 Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 E-Mail: ronsternlaw@gmail.com
 Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                         9
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

  HOWARD MICHAEL CAPLAN,

               Plaintiff,

               vs.

  MODERN AUTO SALES, INC., a Florida
  Profit Corporation, and MIAMI GROUP
  REALTY, LLC, a Florida Limited Liability
  Company,

            Defendants.
  _______________________________/

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 06, 2019, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                             10
Case 0:19-cv-63009-RS Document 1 Entered on FLSD Docket 12/06/2019 Page 11 of 11



                                   SERVICE LIST:

    HOWARD MICHAEL CAPLAN, Plaintiff, vs. MODERN AUTO SALES, INC., a
   Florida Profit Corporation, and MIAMI GROUP REALTY, LLC, a Florida Limited Liability
                                          Company

              United States District Court Southern District Of Florida

                                       CASE NO.


  MODERN AUTO SALES, INC.

  REGISTERED AGENT:

  ANGULO, ZOILA
  2200 N FEDERAL HWY
  B
  HOLLYWOOD, FL 33020

  VIA PROCESS SERVER


  MIAMI GROUP REALTY, LLC

  REGISTERED AGENT:

  NOSIKOVSKY, DAVID
  17555 COLLINS AVE., SUITE 1108
  SUNNY ISLES, FL 33160

  VIA PROCESS SERVER




                                           11
